Exhibit 10.39
Execution Copy
INDEMNIFICATION AGREEMENT
     THIS INDEMNIFICATION AGREEMENT (“Agreement”) is made and entered into this
15th day of October, 2008 (the “Effective Date”), by and between GSC Investment
Corp., a Maryland Corporation (the “Company”), and Seth M. Katzenstein
(“Indemnitee”).
     WHEREAS, Indemnitee currently serves as an officer of the Company; and
     WHEREAS, Indemnitee may be subjected to claims, suits or proceedings
arising as a result of his service as an officer of the Company; and
     WHEREAS, as an inducement to Indemnitee to continue to serve as an officer
of the Company, the Company has agreed to indemnify and to advance expenses and
costs incurred by Indemnitee in connection with any such claims, suits or
proceedings, to the fullest extent permitted by law; and
     WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses.
     NOW, THEREFORE, in consideration of the premises and the covenants
contained herein, the Company and Indemnitee do hereby covenant and agree as
follows:
     Section 1. Definitions. For purposes of this Agreement:
     (a) “Change in Control” means a change in control of the Company occurring
after the Effective Date of a nature that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A (or in response to any
similar item on any similar schedule or form) promulgated under the Securities
Exchange Act of 1934, as amended (the “Act”), whether or not the Company is then
subject to such reporting requirement; provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred if after
the Effective Date (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing 15% or more of the combined voting power of the Company’s then
outstanding securities without the prior approval of at least two-thirds of the
members of the Board of Directors of the Company in office immediately prior to
such person attaining such percentage interest; (ii) there occurs a proxy
contest, or the Company is a party to a merger, consolidation, sale of assets,
plan of liquidation or other reorganization not approved by at least two-thirds
of the members of the Board of Directors of the Company then in office, as a
consequence of which members of the Board of Directors of the Company in office
immediately prior to such transaction or event constitute less than a

 



--------------------------------------------------------------------------------



 



majority of the Board of Directors of the Company thereafter; or (iii) during
any period of two consecutive years, other than as a result of an event
described in clause (a)(ii) of this Section 1, individuals who at the beginning
of such period constituted the Board of Directors of the Company (including for
this purpose any new director whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period) cease for any reason to constitute at least a majority of the Board of
Directors of the Company.
     (b) “Corporate Status” means the status of a person who is or was a
director, trustee, officer, employee or agent of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise for which such person is or was serving at the request of the
Company.
     (c) “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.
     (d) “Effective Date” has the meaning set forth in the first paragraph of
this Agreement.
     (e) “Expenses” shall include all reasonable and out-of-pocket attorneys’
fees, retainers, court costs, transcript costs, fees of experts, witness fees,
travel expenses, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, and all other disbursements or expenses
of the types customarily incurred in connection with prosecuting, defending,
preparing to prosecute or defend, investigating, or being or preparing to be a
witness in a Proceeding.
     (f) “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither is, nor in the past
five years has been, retained to represent: (i) the Company or Indemnitee in any
matter material to either such party, or (ii) any other party to or witness in
the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. If a Change of Control has not occurred, Independent Counsel shall be
selected by the Board of Directors of the Company, with the approval of
Indemnitee, which approval will not be unreasonably withheld. If a Change of
Control has occurred, Independent Counsel shall be selected by Indemnitee, with
the approval of the Board of Directors of the Company, which approval will not
be unreasonably withheld.
     (g) “Proceeding” includes any threatened, pending or completed action,
suit, arbitration, alternate dispute resolution mechanism, investigation,

2



--------------------------------------------------------------------------------



 



administrative hearing or any other proceeding, whether civil, criminal,
administrative or investigative (including on appeal), except one pending or
completed on or before the Effective Date, unless otherwise specifically agreed
in writing by the Company and Indemnitee.
     Section 2. Services by Indemnitee. Indemnitee will serve as an officer of
the Company. However, this Agreement shall not impose any obligation on
Indemnitee or the Company, to continue Indemnitee’s service to the Company,
beyond any period otherwise required by law or by other agreements or
commitments of the parties, if any.
     Section 3. Indemnification—General. The Company shall indemnify, and
advance Expenses to, Indemnitee (a) as provided in this Agreement and
(b) otherwise to the fullest extent permitted by Maryland law in effect on the
date hereof and as amended from time to time; provided, however, that no change
in Maryland law shall have the effect of reducing the benefits available to
Indemnitee hereunder based on Maryland law as in effect on the date hereof. The
rights of Indemnitee provided in this Section 3 shall include, without
limitation, the rights set forth in the other sections of this Agreement,
including any additional indemnification permitted by Section 2-418(g) of the
Maryland General Corporation Law (“MGCL”).
     Section 4. Proceedings Other Than Proceedings By Or In The Right Of The
Company. Indemnitee shall be entitled to the rights of indemnification provided
in this Section 4 if, by reason of his Corporate Status, he is, or is threatened
to be, made a party to or a witness in any threatened, pending, or completed
Proceeding, other than a Proceeding by or in the right of the Company. Pursuant
to this Section 4, Indemnitee shall be indemnified against all judgments,
penalties, fines and amounts paid in settlement and all Expenses actually and
reasonably incurred by him or on his behalf in connection with a Proceeding by
reason of his Corporate Status unless it is established that (i) the act or
omission of Indemnitee was material to the matter giving rise to the Proceeding
and (a) was committed in bad faith or (b) was the result of active and
deliberate dishonesty, (ii) Indemnitee actually received an improper personal
benefit in money, property or services, or (iii) in the case of any criminal
Proceeding, Indemnitee had reasonable cause to believe that his conduct was
unlawful.
     Section 5. Proceedings by or in the Right of the Company. Indemnitee shall
be entitled to the rights of indemnification provided in this Section 5 if, by
reason of his Corporate Status, he is, or is threatened to be, made a party to
or a witness in any threatened, pending or completed Proceeding brought by or in
the right of the Company to procure a judgment in its favor. Pursuant to this
Section 5, Indemnitee shall be indemnified against all amounts paid in
settlement and all Expenses actually and reasonably incurred by him or on his
behalf in connection with such Proceeding unless it is established that (i) the
act or omission of Indemnitee was material to the matter giving rise to such a
Proceeding and (a) was committed in bad faith or (b) was the result of active
and deliberate

3



--------------------------------------------------------------------------------



 



dishonesty or (ii) Indemnitee actually received an improper personal benefit in
money, property or services.
     Section 6. Court-Ordered Indemnification. Notwithstanding any other
provision of this Agreement, a court of appropriate jurisdiction, upon
application of Indemnitee and such notice as the court shall require, may order
indemnification in the following circumstances:
     (a) if it determines Indemnitee is entitled to reimbursement under
Section 2-418(d)(1) of the MGCL, the court shall order indemnification, in which
case Indemnitee shall be entitled to recover the expenses of securing such
reimbursement; or
     (b) if it determines that Indemnitee is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances, whether or not
Indemnitee (i) has met the standards of conduct set forth in Section 2-418(b) of
the MGCL or (ii) has been adjudged liable for receipt of an improper personal
benefit under Section 2-418(c) of the MGCL, the court may order such
indemnification as the court shall deem proper. However, indemnification with
respect to any Proceeding by or in the right of the Company or in which
liability shall have been adjudged in the circumstances described in
Section 2-418(c) of the MGCL shall be limited to Expenses actually and
reasonably incurred by him or on his behalf in connection with a Proceeding.
     Section 7. Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provision of this Agreement, and without
limiting any such provision, to the extent that Indemnitee is, by reason of his
Corporate Status, made a party to and is successful, on the merits or otherwise,
in the defense of any Proceeding, he shall be indemnified for all Expenses
actually and reasonably incurred by him or on his behalf in connection
therewith. If Indemnitee is not wholly successful in such Proceeding but is
successful, on the merits or otherwise, as to one or more but less than all
claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee under this Section 7 for all Expenses actually and reasonably
incurred by him or on his behalf in connection with each successfully resolved
claim, issue or matter, allocated on a reasonable and proportionate basis. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.
     Section 8. Advance of Expenses. The Company shall advance all reasonable
Expenses actually and reasonably incurred by or on behalf of Indemnitee in
connection with any Proceeding (other than a Proceeding brought to enforce
indemnification under (i) this Agreement, (ii) applicable law, (iii) the
organizational documents of the Company, (iv) any agreement or (v) a resolution
of (A) the stockholders entitled to vote generally in the election of directors
or (B) the Board of Directors) of the Company to which Indemnitee, by reason of
his

4



--------------------------------------------------------------------------------



 



Corporate Status, is, or is threatened to be, made a party or a witness, within
ten days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding. Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and shall include
or be preceded or accompanied by a written affirmation by Indemnitee of
Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Company as authorized by law and by this Agreement has
been met and a written undertaking by or on behalf of Indemnitee, in
substantially the form attached hereto as Exhibit A or in such form as may be
required under applicable law as in effect at the time of the execution thereof,
to reimburse the portion of any Expenses advanced to Indemnitee relating to
claims, issues or matters in the Proceeding as to which it shall ultimately be
established that the standard of conduct has not been met and which have not
been successfully resolved as described in Section 7. For so long as the Company
is subject to the Investment Company Act, any advancement of Expenses shall be
subject to at least one of the following as a condition of the advancement:
(a) Indemnitee shall provide a security for his or her undertaking, (b) the
Company shall be insured against losses arising by reason of any lawful advances
or (c) a majority of a quorum of the Disinterested Directors, or Independent
Counsel, in a written opinion, shall determine, based on a review of readily
available facts (as opposed to a full-trial-type inquiry), that there is no
reason to believe that Indemnitee ultimately will be found to not be entitled to
indemnification. To the extent that Expenses advanced to Indemnitee do not
relate to a specific claim, issue or matter in the Proceeding, such Expenses
shall be allocated on a reasonable and proportionate basis. The undertaking
required by this Section 8 shall be an unlimited general obligation by or on
behalf of Indemnitee and shall be accepted without reference to Indemnitee’s
financial ability to repay such advanced Expenses and without any requirement to
post security therefor.
     Section 9. Procedure for Determination of Entitlement to Indemnification.
     (a) To obtain indemnification under this Agreement, Indemnitee shall submit
to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. The Secretary of the Company shall, promptly upon
receipt of such a request for indemnification, advise the Board of Directors of
the Company in writing that Indemnitee has requested indemnification.
     (b) Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 9(a) hereof, a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall promptly
be made in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to Indemnitee; or (ii) if a Change of Control shall not
have occurred,

5



--------------------------------------------------------------------------------



 



(A) by the Board of Directors of the Company (or a duly authorized committee
thereof) by a majority vote of a quorum consisting of Disinterested Directors
(as herein defined), or (B) if a quorum of the Board of Directors consisting of
Disinterested Directors is not obtainable or, even if obtainable, such quorum of
Disinterested Directors so directs, by Independent Counsel in a written opinion
to the Board of Directors, a copy of which shall be delivered to Indemnitee, or
(C) if so directed by a majority of the members of the Board of Directors, by
the stockholders of the Company. If it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten days
after such determination. Indemnitee shall cooperate with the person, persons or
entity making such determination with respect to Indemnitee’s entitlement to
indemnification, including providing to such person, persons or entity upon
reasonable advance request any documentation or information which is not
privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination in the
discretion of the Board of Directors or Independent Counsel if retained pursuant
to clause (ii)(B) of this Section 9. Any Expenses actually and reasonably
incurred by Indemnitee in so cooperating with the person, persons or entity
making such determination shall be borne by the Company (irrespective of the
determination as to Indemnitee’s entitlement to indemnification) and the Company
shall indemnify and hold Indemnitee harmless therefrom.
     Section 10. Presumptions and Effect of Certain Proceedings.
     (a) In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement if Indemnitee has submitted a request for indemnification in
accordance with Section 9(a) of this Agreement, and the Company shall have the
burden of proof to overcome that presumption in connection with the making of
any determination contrary to that presumption.
     (b) The termination of any Proceeding by judgment, order, settlement,
conviction, a plea of nolo contendere or its equivalent, or an entry of an order
of probation prior to judgment, does not create a presumption that Indemnitee
did not meet the requisite standard of conduct described herein for
indemnification.
     Section 11. Remedies of Indemnitee.
     (a) If (i) a determination is made pursuant to Section 9 of this Agreement
that Indemnitee is not entitled to indemnification under this Agreement,
(ii) advance of Expenses is not timely made pursuant to Section 8 of this
Agreement, (iii) no determination of entitlement to indemnification shall have
been made pursuant to Section 9(b) of this Agreement within 30 days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to Section 7 of this Agreement within ten
days after receipt by the Company of a written request therefor, or (v) payment
of

6



--------------------------------------------------------------------------------



 



indemnification is not made within ten days after a determination has been made
that Indemnitee is entitled to indemnification, Indemnitee shall be entitled to
an adjudication in an appropriate court located in the State of Maryland, or in
any other court of competent jurisdiction, of his entitlement to such
indemnification or advance of Expenses. Alternatively, Indemnitee, at his
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the commercial Arbitration Rules of the American Arbitration
Association. Indemnitee shall commence such proceeding seeking an adjudication
or an award in arbitration within 180 days following the date on which
Indemnitee first has the right to commence such proceeding pursuant to this
Section 11(a); provided, however, that the foregoing clause shall not apply to a
proceeding brought by Indemnitee to enforce his rights under Section 7 of this
Agreement.
     (b) In any judicial proceeding or arbitration commenced pursuant to this
Section 11 the Company shall have the burden of proving that Indemnitee is not
entitled to indemnification or advance of Expenses, as the case may be.
     (c) If a determination shall have been made pursuant to Section 9(b) of
this Agreement that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 11, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification.
     (d) In the event that Indemnitee, pursuant to this Section 11, seeks a
judicial adjudication of or an award in arbitration to enforce his rights under,
or to recover damages for breach of, this Agreement, Indemnitee shall be
entitled to recover from the Company, and shall be indemnified by the Company
for, any and all Expenses actually and reasonably incurred by him in such
judicial adjudication or arbitration. If it shall be determined in such judicial
adjudication or arbitration that Indemnitee is entitled to receive part but not
all of the indemnification or advance of Expenses sought, the Expenses incurred
by Indemnitee in connection with such judicial adjudication or arbitration shall
be appropriately prorated.
     Section 12. Defense of the Underlying Proceeding.
     (a) Indemnitee shall notify the Company promptly upon being served with or
receiving any summons, citation, subpoena, complaint, indictment, information,
notice, request or other document relating to any Proceeding which may result in
the right to indemnification or the advance of Expenses hereunder; provided,
however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such Proceeding or to obtain proceeds

7



--------------------------------------------------------------------------------



 



under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent the Company is thereby actually so prejudiced.
     (b) Subject to the provisions of the last sentence of this Section 12(b)
and of Section 12(c) below, the Company shall have the right to defend
Indemnitee in any Proceeding which may give rise to indemnification hereunder;
provided, however, that the Company shall notify Indemnitee of any such decision
to defend within 15 calendar days following receipt of notice of any such
Proceeding under Section 12(a) above. The Company shall not, without the prior
written consent of Indemnitee, which shall not be unreasonably withheld or
delayed, consent to the entry of any judgment against Indemnitee or enter into
any settlement or compromise of a claim against Indemnitee which (i) includes an
admission of fault of Indemnitee or (ii) does not include, as an unconditional
term thereof, the full release of Indemnitee from all liability in respect of
such Proceeding, which release shall be in form and substance reasonably
satisfactory to Indemnitee. This Section 12(b) shall not apply to a Proceeding
brought by Indemnitee under Section 11 above or Section 18 below.
     (c) Notwithstanding the provisions of Section 12(b) above, if in a
Proceeding to which Indemnitee is a party by reason of Indemnitee’s Corporate
Status, (i) Indemnitee reasonably concludes, based upon an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld, that
he may have separate defenses or counterclaims to assert with respect to any
issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, its affiliate or such person whose defense
is being assumed by the Company, or (iii) if the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which shall not be unreasonably withheld, at the
expense of the Company. In addition, if the Company fails to comply with any of
its obligations under this Agreement or in the event that the Company or any
other person takes any action to declare this Agreement void or unenforceable,
or institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, subject to the prior approval of the
Company, which shall not be unreasonably withheld, at the expense of the Company
(subject to Section 11(d)), to represent Indemnitee in connection with any such
matter.
     Section 13. Non-Exclusivity; Survival of Rights; Subrogation; Insurance;
Investment Company Act.
     (a) The rights of indemnification and advance of Expenses as provided by
this Agreement shall not be deemed exclusive of any other rights to which

8



--------------------------------------------------------------------------------



 



Indemnitee may at any time be entitled under (i) applicable law, (ii) the
Charter or Bylaws of the Company, (iii) any agreement or (iv) a resolution of
(A) the stockholders entitled to vote generally in the election of directors or
(B) the Board of Directors, or otherwise. No amendment, alteration or repeal of
this Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in his Corporate Status prior to such amendment, alteration or
repeal.
     (b) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and take all action necessary
to secure such rights, including execution of such documents as are necessary to
enable the Company to bring suit to enforce such rights.
     (c) The Company shall not be liable under this Agreement to make any
payment of amounts otherwise indemnifiable or payable or reimbursable as
Expenses hereunder if and to the extent that (i) Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise, or (ii) for so long as the Company is subject to the Investment
Company Act, indemnification or payment or reimbursement of expenses would not
be permissible under the Investment Company Act.
     Section 14. Insurance. The Company will use its reasonable best efforts to
acquire directors and officers liability insurance, on terms and conditions
deemed appropriate by the Board of Directors of the Company, with the advice of
counsel, covering Indemnitee or any claim made against Indemnitee for service as
a director or officer of the Company and covering the Company for any
indemnification or advance of Expenses made by the Company to Indemnitee for any
claims made against Indemnitee for service as a director or officer of the
Company. Without in any way limiting any other obligation under this Agreement,
the Company shall indemnify Indemnitee for any payment by Indemnitee arising out
of the amount of any deductible or retention and the amount of any excess of the
aggregate of all judgments, penalties, fines, settlements and reasonable
Expenses actually and reasonably incurred by Indemnitee in connection with a
Proceeding over the coverage of any insurance referred to in the previous
sentence.
     Section 15. Indemnification for Expenses of A Witness. Notwithstanding any
other provision of this Agreement, to the extent that Indemnitee is or may be,
by reason of his Corporate Status, a witness in any Proceeding, whether
instituted by the Company or any other party, and to which Indemnitee is not a
party but in which the Indemnitee receives a subpoena to testify, he shall be
advanced all reasonable Expenses and indemnified against all Expenses actually
and reasonably incurred by him or on his behalf in connection therewith.

9



--------------------------------------------------------------------------------



 



     Section 16. Duration of Agreement; Assignment; Binding Effect.
     (a) This Agreement shall continue until and terminate ten years after the
date that Indemnitee’s Corporate Status shall have ceased; provided, that the
rights of Indemnitee hereunder shall continue until the final termination of any
Proceeding then pending in respect of which Indemnitee is granted rights of
indemnification or advance of Expenses hereunder and of any Proceeding commenced
by Indemnitee pursuant to Section 11 of this Agreement relating thereto.
     (b) The indemnification and advance of Expenses provided by, or granted
pursuant to, this Agreement shall be binding upon and be enforceable by the
parties hereto and their respective successors and assigns (including any direct
or indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business or assets of the Company), shall continue as
to an Indemnitee who has ceased to be a director, trustee, officer, employee or
agent of the Company or of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise which such person is or was
serving at the written request of the Company, and shall inure to the benefit of
Indemnitee and his spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.
     (c) The Company may assign this Agreement without prior written consent of
the Indemnitee. The Company shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all or a substantial part, of the business and/or assets of the
Company, by written agreement, expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such succession had taken place. In connection with
the Merger Transaction, (i) Company shall cause the Corporation to become a
party to this Agreement; and (ii) the Indemnitee acknowledges and agrees that
the Corporation shall be the successor of the Company hereunder and shall
succeed to all of the rights, powers and duties of the Company hereunder,
without the execution or filing of any paper or any further act on the part of
any of the parties hereto.
     Section 17. Severability. If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any section of
this Agreement containing any such provision held to be invalid, illegal or
unenforceable that is not itself invalid, illegal or unenforceable) shall not in
any way be affected or impaired thereby; and (b) to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
any section of this Agreement containing any such provision held to be invalid,
illegal or unenforceable, that is not itself invalid, illegal or unenforceable)
shall be construed so as to give effect to the intent manifested thereby.

10



--------------------------------------------------------------------------------



 



     Section 18. Exception To Right Of Indemnification Or Advance Of Expenses.
Notwithstanding any other provision of this Agreement, Indemnitee shall not be
entitled to indemnification or advance of Expenses under this Agreement with
respect to any Proceeding brought by Indemnitee, unless (a) the Proceeding is
brought to enforce indemnification under this Agreement, and then only to the
extent in accordance with and as authorized by Sections 8 and 11 of this
Agreement, or (b) expressly provided otherwise in (i) the Company’s Charter or
Bylaws, (ii) a resolution of (A) the stockholders entitled to vote generally in
the election of directors or (B) the Board of Directors or (iii) an agreement
approved by the Board of Directors to which the Company is a party.
     Section 19. Identical Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
One such counterpart signed by the party against whom enforceability is sought
shall be sufficient to evidence the existence of this Agreement.
     Section 20. Headings. The headings of the paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.
     Section 21. Modification And Waiver. No supplement, modification or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
     Section 22. Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand or overnight courier service and receipted
for by the party to whom said notice or other communication shall have been
directed, on receipt, or (ii) mailed by certified or registered mail with
postage prepaid, on the third business day after the date on which it is so
mailed:
     (a) If to Indemnitee, to: The address set forth on the signature page
hereto.
     (b) If to the Company to:
GSC Investment Corp.
300 Campus Drive, Suite 110
Florham Park, NJ 07932
Attention: General Counsel
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.

11



--------------------------------------------------------------------------------



 



     Section 23. Governing Law. The parties agree that this Agreement shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Maryland, without regard to its conflicts of laws rules.
     Section 24. Miscellaneous. Use of the masculine pronoun shall be deemed to
include usage of the feminine pronoun where appropriate.
[SIGNATURE PAGE FOLLOWS]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

            GSC INVESTMENT CORP.
      By:   /s/ Richard T. Allorto, Jr.         Name:   Richard T. Allorto, Jr. 
      Title:   Chief Financial Officer     

                  By:   /s/ Seth M. Katzenstein         Name:   Seth M.
Katzenstein        Address:     

13



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF UNDERTAKING TO REPAY EXPENSES ADVANCED
The Board of Directors of GSC Investment Corp.
Re: Undertaking to Repay Expenses Advanced
Ladies and Gentlemen:
     This undertaking is being provided pursuant to that certain Indemnification
Agreement dated the ___ day of                     , 200___, by and between GSC
Investment Corp. (the “Company”) and the undersigned Indemnitee (the
“Indemnification Agreement”), pursuant to which I am entitled to advance of
expenses in connection with [Description of Proceeding] (the “Proceeding”).
     Terms used herein and not otherwise defined shall have the meanings
specified in the Indemnification Agreement.
     I am subject to the Proceeding by reason of my Corporate Status or by
reason of alleged actions or omissions by me in such capacity. I hereby affirm
that at all times, insofar as I was involved as an officer of the Company, in
any of the facts or events giving rise to the Proceeding, I (1) acted in good
faith and honestly, (2) did not receive any improper personal benefit in money,
property or services and (3) in the case of any criminal proceeding, had no
reasonable cause to believe that any act or omission by me was unlawful.
     In consideration of the advance of Expenses by the Company for reasonable
attorneys’ fees and related expenses incurred by me in connection with the
Proceeding (the “Advanced Expenses”), I hereby agree that if, in connection with
the Proceeding, it is established that (1) an act or omission by me was material
to the matter giving rise to the Proceeding and (a) was committed in bad faith
or (b) was the result of active and deliberate dishonesty or (2) I actually
received an improper personal benefit in money, property or services or (3) in
the case of any criminal proceeding, I had reasonable cause to believe that the
act or omission was unlawful, then I shall promptly reimburse the portion of the
Advanced Expenses relating to the claims, issues or matters in the Proceeding as
to which the foregoing findings have been established and which have not been
successfully resolved as described in Section 7 of the Indemnification
Agreement. To the extent that Advanced Expenses do not relate to a specific
claim, issue or matter in the Proceeding, I agree that such Expenses shall be
allocated on a reasonable and proportionate basis.





--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, I have executed this Affirmation and Undertaking on
this ___ day of                     , 200___.

         
WITNESS:
       
 
      (SEAL)
 
       

15